             Petitioner,                                         UNDERTAKING ON
                                                                 TEMPORARY RESTRAINING ORDER
                  vs.

LIBERO PARTNERS, LP,                                             Civil Action No.: 19 CV 03930

                and

ESPIRITU SANTO TECHNOLOGIES, LLC,

             Respondents.
-----------------------~----------------~-------------------)(
   WHEREAS, the above named Petitioner, ESPIRITU SANTO HOLDINGS, LP, has applied for Temporary   a
Restraining Order in the above entitled action, restraining and enjoining the Respondents, L !BERO PARTNERS,
LP and ESPIRITU SANTO TECHNOLOGIES, LLC, from doing things as more fully set forth in the Order
signed by the Hon. Colleen McMahon on May 2, 2019 under and by virtue of the Federal Rules of Civil
Procedure upon the posting of security in the sum of FIFTY THOUSAND AND 001100 ($50,000.00)
DOLLARS.
                                                                                                              POA #: 3210003



                                    SureTec Insurance Company
                                               LIMITED POWER OF ATTORNEY
Know All Men by These Presents, That SURETEC INSURANCE COMPANY (the "Company"), a corporation duly organized and
existing under the laws of the State of Texas, and having its principal office in Houston, Harris County, Texas, does by these presents
make, constitute and appoint
                                                 Neil P. Pedersen, William J. Pedersen

its true and lawful Attorney-in-fact, with full power and authority hereby conferred in its name, place and stead, to execute, acknowledge
and deliver any and all bonds, recognizances, undertakings or other instruments or contracts of suretyship to include waivers to the
conditions of contracts and consents of surety for, providing the bond penalty does not exceed
                                                      Five Million and 00/100 Dollars ($5,000,000.00)
and to bind the Company thereby as fully and to the same extent as if such bond were signed by the CEO, sealed with the corporate seal
of the Company and duly attested by its Secretary, hereby ratifying and confirming all that the said Attorney-in-Fact may do in the
premises. Said appointment is made under and by authority of the following resolutions of the Board of Directors of the SureTec-
Insurance Company:
         Be it Resolved, that the President, any Vice-President, any Assistant Vice-President, any Secretary or any Assistant Secretary shall be and is
         hereby vested with full power and authority to appoint any one or more suitable persons as Attomey(s)-in-Fact to represent and act for and on
         behalf of the Company subject to the following provisions:
         Attorney-in-Fact may be given full power and authority for and in the name of and of behalf of the Company, to execute, acknowledge and
         deliver, any and all bonds, recognizances, contracts, agreements or indemnity and other conditional or obligatory undertakings and any and all
         notices and documents canceling or terminating the Company's liability thereunder, and any such instruments so executed by any such
         Attorney-in-Fact shall be binding upon the Company as if signed by the President and sealed and effected by the Corporate Secretary.
         Be it Resolved, that the signature of any authorized officer and seal of the Company heretofore or hereafter affixed to any power of attorney or
         any certificate relating thereto by facsimile, and any power of attorney or certificate bearing facsimile signature or facsimile seal shall be valid
         and binding upon the Company with respect to any bond.or undertaking to which it is attached. (Adopted at a meeting held on 20"' ofApril,
          1999.)

Jn Witness Whereof, SURETEC INSURANCE COMP ANY has caused these presents to be signed by its CEO, and its corporate seal to
be hereto affixed this 14th day of August , A.D. 2018 .

                                                          ~~~-~~~
                                                             1. 5. 0~
                                                          ~···
                                                        J/(~-'1\~\
                                                       :;; i w  lj!i                            JohnKno
State of Texas                ss:                       ~\       .J.   J:./~
County of Harris                                            ····~··:-;/
On this 14th day of August , A.D. 2018 before me personally came John Knox Jr., to me known, who, being by me duly sworn, did depose and say,
that he resides in Houston, Texas, that he is CEO of SURETEC INSURANCE COMPANY, the company described in and which executed the above
instrument; that he knows the seal of said Company; that the seal affixed to said instrument is such corporate seal; that it "'{aS so affixed by order of the
Board of Directors of said Company; and that he signed his name thereto by like order.

                                       ,,''.W~IJ'.1,, JACQUELYN GREENLEAF
                                    l g'JJF::X::..~/% Notary Public, State of Texas
                                    ,l~A\~)# Comm. Expires 05-18-2021
                                       -r:.•.:~;;·oi"~.:" Notary ID 126903029
                                               tru'''




Any instrument issued in excess of the penalty stated above is totally void and without any validity.
For verification of the authority of this power you may call (713) 812-0800 any business day between 8:30 am and 5:00 pm CST.
SureTec Insurance Company
2103 CltyWest Boulevard, Suite 1300
Houston, TX. 77042


                                                                              FINANCIAL STATEMENT
                                                                             as of December 31, 2018
                                                                                  Statutory Basis

Bonds                                                              s    122,341,611         Reserve for Losses and Loss Expense                               s      13,376,492
Stocks                                                                   72,664;405         Reserve for Unearned Premiums                                            37,69q,804
Cash & Short Term Investments                                            52,248,2174        Other Liabilities                                                        99;903,326
Agents Balanc.es.Or Uncollected Premiums                                  5;737,685         TOTAL LIABILITIES                                                      150/97~,S22
Other Admitted Assets                                                     5,263,540
                                                                                            capital Stock                                                             ,S,000,000
                                                                                            Surplus                                                                 102,278;893
                                                                                            TOTAL POLICYHOLDERS SURPLUS                                             107,278;893

                                                                                            TOTAL LIABlLITIES AND POL1CYHOLDERS
TOTAL ASSETS                                                       s    258,255,515         'SURPLIJS                                                         s-    258,255,515


                             Bonds and stocks are valued in accordance wlth the basis adopted by the National Association of Insurance Commlssloners,
                                                     Securities -carried in the above statement are deposited as required by law.


                                                                                  CERTIFICATE



David Allen Wisnoski, Treasurer,<ind Michael Charles .Keimig, President, of the SureTec Insurance Company, being duly sworn each for ti1rnself, deposes and says lhattney
are the above described officers of the said Company and that on the 31st day of Decembi?r, 2018, the Cqmpanyactually possessed the assets set forth in the foregoing
financial statement, except.as hereinbefore indicated, and that the foregolng.5tatement is·a correctexhi)lit of such assets and liabilities of said Company on the 31st d;iy of .
December, 2018, a.ccording to the best of their information, knowledge and belief.




      J'YI~~
President                                  =-/                                               Treasurer




STATE-OF TEXAS
COUNTY OF HARRIS

On this 14th day Gif March, 2019, before me ·came the above
named officers of SureTec Insurance tompany to me known to
be the individuals and officers described herein, and
acknowledge that they executed the foregoing lnstrument and
affixed the seal of the corporation thereto by the authority of
their o.ffke,
                                                                                            Notary Public

                  ~'~~V~fJ11;,
                 ~~r-.-.   ... ...
                              ~.-
                                         LINDA WHITE
                Ffr'1i_·~~ Notary Public, State .of Texas
                ~"{;......
                      :/l':~ Comm. Expires 10-14-2021
                  ''•,f,m"'''"       Notary 10 123994008
